DETAILED ACTION 
Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.

Claim interpretation under 35 § 112(f):
The examiner agrees that amending controller to comprise circuitry and requiring the circuitry of the controller to determine and set is sufficient structure such that the controller is no longer interpreted under 35 USC 112(f), however the claim still provides no structure to the claimed “ion separator”, therefore the “ion separator” is still interpreted under 35 USC § 112 (f).  

Claim rejections under 35 § 112(a): enablement
The remarks did not address the enablement rejection, therefore the rejection stands as reiterated herein below.  

Claim rejections under 35 § 112(b): indefiniteness
Since 35 USC 112(f) is no longer invoked for the controller, one of the indefiniteness rejection is withdrawn.  However, the examiner notes the claim is still not enabled.  
Claim 1 as now amended presents additional indefinites issues discussed below.

Claim Rejections under 35 USC § 102: Vestal 
.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 An ion separator that separates ions in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation (published application is used for referencing paragraphs below): 
An ion separator is an ion trap ([0012]), a TOF ([0053]) or equivalent thereof.
A controller that controls intensity of the laser light is a programmed CPU or equivalents thereof (see paragraph [0031])
A determiner and setter are part of the controller, thus also a programmed CPU. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enabling disclosure for requiring “a controller comprising circuitry configured to control intensity of laser light with which the MALDI ion source is irradiated, wherein the circuitry of the controller is configured to repeatedly determine whether a peak of a matrix is detected in the mass spectrum acquired in the data processor while increasing intensity of laser light emitted to a sample matrix mixture comprising a sample and the matrix from a first intensity when the peak of the matrix is not detected, acquire intensity of laser light as a second intensity at a time point that the peak of the matrix is detected, and set the second intensity as intensity of laser light for analysis of the sample, and the sample has a mass such that a peak of the sample does not appear at a mass around the mass of the matrix.” 
Specifically, there is no program/algorithm disclosed for achieving these functions.  Paragraph [0030] of the published application teaches the controller includes a determiner and a setter and paragraph [0031] teaches the controller controls based on a program, however the program itself is not disclosed to enable one or ordinary skill in the art to achieve the claimed functions of controlling, determining, setting without undue experimentations.  MPEP 2164.06(c)(I) recites:
where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. If a particular program is disclosed in such a system, the program should be carefully reviewed to ensure that its scope is commensurate with the scope of the functions attributed to such a program in the claims. In re Brown, 477 F.2d at 951, 177 USPQ at 695. If (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the 
	In the instant case, the specification fails to disclose how such a programmed computer would be properly programed to perform the required intensity control, determination of whether a peak is repeatedly detected while increasing intensity of laser light and setting the second intensity of light used for analysis.  Further the instant specification does not teach the coordination of other system components in the proper timed sequence to perform the functions (i.e. increasing intensity of laser light while determining whether a peak is detected in the mass spectrum).    Indeed the disclosure fails to disclose any particular program, therefore, claim 1 fails to meet the enablement requirement.
	The breath of the claims allows for any circuitry of a controller to complete the claimed functions, however the specification is notably silent as to how a determination of a matrix peak is made, how the intensity of the laser light is increased and how the second intensity of laser light is acquired or how the second intensity is set as the intensity of laser light.  The nature of the claimed invention is a computer programmed to determine an intensity of laser light where a peak of the trimer of CHCA is detected while increasing the laser intensity from a point where no matrix is detected to when the trimer of CHCA is detected.  The specification gives functional direction in paragraph [0039] which recites “The determiner 51 further acquires the data of the mass spectrum from the data processor 4 and determines whether a peak of the trimer of CHCA is detected in the mass spectrum. Specifically, the determiner 51 determines whether a peak is detected at 568 (m/z), which is the mass of the trimer of CHCA. A known method is used as the method of detecting a peak in the mass spectrum”.  Therefore, it 
with increasing laser energy, matrix signals begin to appear ([0387] of Trimpin (US pgPub 2014/0027631))
 typical operations of a MALDI source to include increasing laser intensity until a plume of ions are emitted (see for instance Vestal US pgPub 2005/0092916, paragraph [0039] and Vestal applied in Non-Final Rejection). 
However, prior art was not found to teach a program to repeatedly determine the presence or absence of a detected matrix peak while increasing the laser intensity.  Therefore because no program is disclosed in the instant specification it is not clear how such a program would be predictably made and used without undue experimentation.  
Moreover, paragraph [0039] does not disclose what intensity results in the low laser intensity sufficiently small so as no matrix peaks occur nor how it was empirically proven.  Further, paragraph [0039] is silent as to how the determiner determines (i.e. via some undisclosed algorithm for identifying the presence or absence of a peak in a spectrum) whether a peak is detected at 568 (m/z), therefore one of ordinary skill in the art would not be able to program a computer to complete the disclosed functional steps.  The paragraph merely states that it is determined.  Since the determiner is part of some program, it is necessary for the determination program to be disclosed in order 
	Claims 2-3 are non-enabled by virtue of their dependencies on a non-enabled claim 1.
	Claims 4 and 5 are commensurate in scope and thus non-enabled for the same reasons discussed above. Moreover, claim 5 actually claims a program.  However, aside from the actual recitation of program, there is no particulars of the program, thus one of ordinary skill in the art would not be able to write such a program to perform the claimed functional limitations without undue experimentation.
	Claims 6-20 are non-enabled by virtue of their dependencies on respective non-enabled base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “a controller comprising circuitry” because the disclosure fails to provide a description of the particular program to perform the claimed functional steps of the controller.  Therefore, the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. 
Claim 1 recites the limitation “while increasing intensity of laser light emitted to a sample matrix mixture” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. the controller, so it is unclear whether the function requires some other structure or is simply a result of operating the controller in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Claim 1 recites the limitation “acquire intensity of laser light as a second intensity at a time point that the peak of the matrix is detected” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. the controller, so it is unclear whether the function requires some other structure or is simply a result of operating the controller in a certain manner.  Thus, one of ordinary skill in the art would 
Claim 1 recites the limitation “set the second intensity as intensity of laser light for analysis of the sample, and the sample has a mass such that a peak of the sample does not appear at a mass around the mass of the matrix” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. the controller, so it is unclear whether the function requires some other structure or is simply a result of operating the controller in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Claims 4-5 are commensurate in scope thus also indefinite for this same reason.
Claims 6-20 are indefinite by virtue of their dependencies on an indefinite claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881